 Case 1:12-cr-00859-VM Document 457 Filed 03/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               3/23/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                  12 CR 859(VM)
          -against-              :                     ORDER
                                 :
RUBEN RESTREPO-HOYAS,            :
                                 :
                Defendant.       :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     The Clerk of Court is hereby directed to mail a copy of

the Court’s Order at Docket Number 456 to Ruben Restrepo-

Hoyas,   Register    Number   40969-037,    at   Moshannon       Valley

Correctional Facility, 555 GEO Drive, Philipsburg, PA 16866,

or   wherever   he   is   subsequently     transferred    upon      the

facilities closing.

     The Clerk of Court is also directed to notify the Bureau

of Prisons of the same Order so that Mr. Restrepo-Hoyas’s

release into ICE detention may be facilitated.

SO ORDERED

DATE: March 23, 2021
      New York, New York
